DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is a response to the amendment filed by Applicant on 1/25/2021, which has been entered.  Claims 1-15 are pending for examination.

Abstract

	The objection is withdrawn as a result of the amendment.

Claim Rejections

	The rejections are withdrawn as a result of the amendment and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2010/0039103 to Lenz et al., which discloses a system for determining the position of a movable member;
	United States Patent App. Pub. No. 2015/0084619 to Stark, which discloses a displacement sensor for contactlessly measuring a position by means of a plurality of magnetic field sensors arranged in series;
	United States Patent App. Pub. No. 2015/0253162 to Kusumi et al., which discloses a position detecting device;
	United States Patent App. Pub. No. 2009/0102461 to Santos et al., which discloses an absolute position magnetic encoder with binary and decimal output;
	United States Patent App. Pub. No. 2015/0077092 to Kogej et al., which discloses a magnetic encoder apparatus; and
	United States Patent No. 10,222,237 to Lu, which discloses displacement devices and methods and apparatus for detecting and estimating motion associated with same.


	in claim 1, "A linear transport system comprising . . . said processing device being adapted for a processing of the sensor signals to form a first position signal and a second position signal, the first position signal representing the position of the first measuring element along the motion path, and the second position signal representing the position of the second measuring element along the motion path, wherein the processing device is designed for a synchronous detection of sensor signals of the sensors," and
	in claim 15, "A method for determining a position of two measuring elements along a motion path of a linear transport system, the method comprising . . . wherein the processing device compares the synchronously detected sensor signals of the sensors with a pre-set minimum sensor signal level, and wherein the processing device forms the first position signal from sensor signals of two or more adjacent sensors that provide sensor signals, which are above the pre-set minimum sensor signal level, and wherein the processing device forms the second position signal from sensor signals of two or more adjacent sensors that provide sensor signals which are above the pre-set minimum sensor signal level,"


Claims 2-14 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/13/2021